10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:18-cr-00891-DI\/|G Document 25 Filed 12/20/18 Page 1 of 5 Page |D #:80

U
\TJI'H;\

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

February 2018 Grand Jury

UNITED sTATE:s OF AMERICA, cR Nl>‘;’ 1(;8:-§3? m 3 9 "5 \Df\/LC)

 

PMMHH, LHQL§IM§§:
v. [18 U.S.C. § 1343: Wire Fraud; 18
U.S.C. § 1957: Engaging in
ROBIN DIMAGGIO, Monetary Transactions in Property

Derived from Specified Unlawful
Activity; 18 U.S.C. § 2(b):
Defendant. Causing an Act to be Done]

 

 

 

The Grand Jury charges:
COUNT ONE
[13 U.s.C. § 1343]

A. INTRODUCTORY ALLEGATIONS

 

l. At all times relevant to this Indictment, defendant ROBIN
DIMAGGIO (“DIMAGGIO”) controlled DiMaggio International, Inc.
(“DMI”), an entity incorporated by defendant DIMAGGIO in California.

2. At all times relevant to this Indictment, defendant
DIMAGGIO exercised control over and had access to the following bank
accounts:

a. Citibank bank account ending in 5621 in the name of

DMI International (“DMI Account”); and

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00891-DI\/|G Document 25 Filed 12/20/18 Page 2 of 5 Page |D #:81

b. Citibank bank account ending in 2498 in the name of
DIMAGGIO (“DIMAGGIO ACCOunt”).

3. At all times relevant to this Indictment, The Peace For Me
Peace For You Foundation (the “Foundation”) was a charity in Bulgaria
that was attempting to organize a charity concert (the “charity
concert”) to raise money for and awareness of homeless and displaced
children from conflict zones worldwide.

4. At all times relevant to this Indictment, K.D. was the
financial sponsor of the charity concert.

B. THE SCHEME TO DEFRAUD

 

5. Beginning no later than in or about May 2016 and continuing
to on or about December 7, 2018, in Los Angeles County, within the
Central District of California, and elsewhere, defendant DIMAGGIO,
knowingly and with intent to defraud, devised, participated in, and
executed a scheme to defraud K.D. as to material matters in
connection with the organization of the charity concert, and to
obtain money and property from K.D. by means of material false and
fraudulent pretenses, representations, and promises, and concealment
of material facts.

C. THE MANNER AND MEANS OF THE SCHEME TO DEFRAUD

6. The scheme to defraud operated, in substance, in the
following manner:

a. Through oral statements and written materials,
defendant DIMAGGIO falsely represented that he could obtain well-
known artists to perform at the charity concert.

b. To obtain K.D.’s funds, defendant DIMAGGIO made
representations that were false and concealed material facts,
including representations: that specific performers had agreed to

2

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00891-DI\/|G Document 25 Filed 12/20/18 Page 3 of 5 Page |D #:82

participate in the charity concerts; that the funds would be used to
pay the performers; and that the funds would be kept in an escrow
account until the parties had agreed as to which performers should be
hired. In truth and in fact, as defendant DIMAGGIO then well knew,
the representations were false and concealed material facts because,
among other things: the performers were not booked and had not agreed
to perform at the charity concert; the funds would not be used to pay
the performers; and the funds would not be kept in an escrow account.
Instead, defendant DIMAGGIO would use the funds to pay his personal
expenses, including a settlement with his ex~wife through the
purchase of a residence for her.

c. In reliance on defendant DIMAGGIG's false
representations, K.D. caused the funds to be transferred to defendant
DIMAGGIO by wire to the DMI Account.

d. In order to further conceal his scheme, defendant
DIMAGGIO lied during a deposition taken in the course of litigation,
fabricated bank documents, and deleted documents related to his
dealings with the Foundation.

D. THE USE OF THE WIRES

 

7. On or about August 5, 2016, in Los Angeles County, within
the Central District of California, and elsewhere, defendant
DIMAGGIO, for the purpose of executing the above-described scheme to
defraud, transmitted and caused the transmission of a wire
communication in interstate and foreign commerce, namely, the
transfer of approximately $750,000 from a bank account in Bulgaria
controlled by K.D. to the DMI Account, in Westlake Village,

California,

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00891-DI\/|G Document 25 Filed 12/20/18 Page 4 of 5 Page |D #:83

COUNT TWO
[18 U.S.C. §§ 1957, 2(b)]

8. The Grand Jury hereby incorporates by reference and re-
alleges paragraphs 1, 2, and 6 of this Indictment, as though fully
set forth herein.

9. On or about August 22, 2016, in Los Angeles County, within
the Central District of California, and elsewhere, defendant ROBIN
DIMAGGIO (“DIMAGGIG”), knowing that the funds involved represented
the proceeds of some form of unlawful activity, knowingly engaged and
willfully caused others to engage in a monetary transaction,
affecting interstate commerce, in criminally-derived property of a
value greater than $10,000, by transferring approximately $251,370
from the DIMAGGIO'Account to Santa Clarita Valley Escrow, for the

purchase of a residence in Calabasas, California, such property, in

//
//

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00891-DI\/|G Document 25 Filed 12/20/18 Page 5 of 5 Page |D #:84

fact, having been derived from a specified unlawful activity, namely,

wire fraud, in violation of Title 18,

1343.

NICOLA T. HANNA
United States Attorney

LAWRENCE s . MIDDLETON
Assistant United States Attorney
Chief, Criminal Division

RANEE A. KATZENSTEIN
Assistant United States Attorney
Chief, Major Frauds Section

MONICA E. TAIT
Assistant United States Attorney
Deputy Chief, Major Frauds Section

POONAM G. KUMAR
Assistant United States Attorney
Major Frauds Section

United States Code,

A TRUE BILL

/6/

Foreperson

Section

 

